                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JAMES EDWARD HARRIS, JR.,

               Plaintiff,

                      v.                          CAUSE NO. 3:19-CV-1087-JD-MGG

 JULIE LAWSON,

               Defendant.

                                 OPINION AND ORDER

       James Edward Harris, Jr., a prisoner without a lawyer, filed a complaint against

Warden Julie Lawson alleging he is being held at the St. Joseph County Jail instead of an

Indiana Department of Correction facility, and that he is therefore denied access to

programs that would allow him to earn a time cut, including educational programs. He

further alleges that he is housed in conditions akin to maximum security when, if he

were at an IDOC facility, he would be placed in a minimum-security facility. A filing by

an unrepresented party “is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review

the merits of a prisoner complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief.
       The Eighth Amendment requires prison officials to “provide humane conditions

of confinement, . . . ensure that inmates receive adequate food, clothing, shelter, and

medical care, and to “take reasonable measures to guarantee the safety of the inmates.”

Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quotation marks and citations omitted). A

prison official is liable under the Eighth Amendment only if he “knows of and

disregards an excessive risk to inmate health or safety.” Id. at 837. Conditions of

confinement must be severe to support an Eighth Amendment claim; “the prison

officials’ act or omission must result in the denial of ‘the minimal civilized measure of

life’s necessities.” Id. at 834. The Eighth Amendment only protects prisoners from

conditions that “exceed contemporary bounds of decency of a mature, civilized

society.” Jackson v. Duckworth, 955 F.2d 21, 22 (7th Cir. 1992). In other words, “[a]n

objectively sufficiently serious risk is one that society considers so grave that to expose

any unwilling individual to it would offend contemporary standards of decency.”

Christopher v. Buss, 384 F.3d 879, 882 (7th Cir. 2004) (quotation marks and citations

omitted). Denying Harris access to programs that he might qualify for if he were

instead housed at an IDOC facility does not even come close to implicating the Eighth

Amendment.

       His claim fairs no better when considered under the Fourteenth Amendment.

The Fourteenth Amendment provides that State officials shall not “deprive any person

of life, liberty, or property, without due process of law . . ..” However, a criminal

conviction provides due process for the loss of liberty caused by the incarceration of a

prisoner. So in the prison context, the Fourteenth Amendment only requires additional


                                             2
due process when punishment extends the duration of confinement or imposes “an

atypical and significant hardship on him in relation to the ordinary incidents of prison

life.” Sandin v. Conner, 515 U.S. 472, 484 (1995). “After Sandin, it is clear that the

touchstone of the inquiry into the existence of a protected, state-created liberty interest

in avoiding restrictive conditions of confinement is not the language of regulations

regarding those conditions but the nature of those conditions themselves in relation to

the ordinary incidents of prison life. Wilkinson v. Austin, 545 U.S. 209, 223 (2005)

(quotation marks and citation omitted). In the ordinary incidents of prison life “[t]here

is no constitutional mandate to provide educational, rehabilitative, or vocational

programs, in the absence of conditions that give rise to a violation of the Eighth

Amendment.” Zimmerman v. Tribble, 226 F.3d 568, 571 (7th Cir. 2000) (internal quotation

omitted). As explained, there is no Eighth Amendment violation here. Consequently,

the denial of access to programs that could reduce the amount of time Harris must serve

does not implicate a protected liberty interest. Id. See also Soule v. Potts, 676 F. App’x 585,

586 (7th Cir. 2017).

       Though it is usually necessary “to give pro se litigants one opportunity to amend

after dismissing a complaint[,] that’s unnecessary where, as here, it is certain from the

face of the complaint that any amendment would be futile or otherwise unwarranted.”

Carpenter v. PNC Bank, Nat. Ass’n, 633 Fed. Appx. 346, 348 (7th Cir. Feb. 3, 2016)

(quotation marks omitted); Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013); Hukic v.

Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[C]ourts have broad discretion to

deny leave to amend where . . . the amendment would be futile.”).


                                               3
       For these reasons, this case is DISMISSED pursuant to 28 U.S.C. § 1915A because

it does not state a claim.

       SO ORDERED on December 30, 2019

                                                   /s/ JON E. DEGUILIO
                                               JUDGE
                                               UNITED STATES DISTRICT COURT




                                           4
